Citation Nr: 1035688	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  09-46 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for degenerative arthritis of the 
lower spine. 

2.  Whether new and material evidence has been received to reopen 
a claim of service connection for a musculoskeletal disability.

3.  Whether new and material evidence has been received to reopen 
a claim of service connection for a bilateral knee disability. 

4.  Whether new and material evidence has been received to reopen 
a claim of service connection for emphysema.

5.  Whether new and material evidence has been received to reopen 
a claim of service connection for a psychiatric disability, 
claimed as a personality disorder or a bipolar disorder. 

6.  Whether new and material evidence has been received to reopen 
a claim of service connection for post-traumatic stress disorder 
(PTSD).  

7.  Whether new and material evidence has been received to reopen 
a claim of service connection for a left shoulder disability.

8.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from December 1979 to July 1980.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2009 rating decision of the Buffalo, New 
York, regional office (RO) of the Department of Veterans Affairs 
(VA).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of whether new and material evidence has been received 
to reopen claims of service connection for degenerative arthritis 
of the lower spine, a musculoskeletal disability, a bilateral 
knee disability, emphysema, a psychiatric disability claimed as a 
personality disorder or a bipolar disorder, PTSD, and a left 
shoulder disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's only period of active service was from December 
1979 to July 1980, which was not during a period of war. 


CONCLUSION OF LAW

The Veteran does not meet the basic eligibility requirements for 
VA nonservice-connected pension benefits.  38 U.S.C.A. §§ 101, 
1501(4), 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 
2002); C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO. 

However, in this case, the Board will find that the outcome of 
the present appeal is based upon application of the law to the 
known facts.  The Court has specifically held that the provisions 
of VCAA are not applicable in cases which are decided as a matter 
of law, and not the underlying facts, or development of facts.  
Manning v. Principi, 16 Vet. App. 534, 542- 43 (2002); See also 
Smith v. Gober, 14 Vet. App. 227 (2000) (VCAA has no effect on 
appeal limited to interpretation of law); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (VCAA not applicable where law, not 
factual evidence, is dispositive).

Finally, in the circumstances of this case, where there is no 
legal basis for eligibility for nonservice-connected pension 
benefits, a remand for additional development would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to be 
avoided).

Pension

Under the provisions of 38 U.S.C.A. § 1521, pension is payable to 
a veteran who served for 90 days or more during a period of war 
and who is permanently and totally disabled due to nonservice-
connected disabilities which are not the result of the veteran's 
willful misconduct.

38 C.F.R. § 3.3 provides that basic entitlement to pension exists 
if a veteran served in the active military, naval, or air service 
for 90 days or more during a period of war; or served in the 
active military, naval, or air service during a period of war and 
was discharged or released from such service for a service-
connected disability; or served in the active military, naval, or 
air service for a period of 90 consecutive days or more and such 
period began or ended during a period of war; or served in the 
active military, naval, or air service for an aggregate of 90 
days or more in two or more separate periods of service during 
more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 
3.3(a)(3).

The period of war for the Vietnam era is the period beginning on 
February 28, 1961, and ending on May 7, 1975.  The period of war 
for the Persian Gulf War began on August 2, 1990, and continues 
to be in effect.  38 C.F.R. § 3.2.

The Veteran contends that he is entitled to nonservice-connected 
disability pension.  His Department of Defense Form 214, Report 
of Separation from the Armed Forces of the United States, 
indicates that he served on active duty from December 1979 to 
July 1980.  There is no evidence of additional service, and the 
Veteran does not contend to have had additional service. 

In sum, the Veteran's active service did not take place during 
the time period specified by law.  Thus, the Board finds that he 
does not meet the basic eligibility requirements for nonservice-
connected pension benefits; he did not have active service during 
a period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the U.S. Court 
of Appeals for Veterans Claims held that where the law, and not 
the evidence, is dispositive of a claim, such claim should be 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  In this case, the Veteran lacks legal 
entitlement to nonservice-connected disability pension due to 
nonqualifying service.


ORDER

The Veteran is not eligible to receive VA nonservice- connected 
disability pension, and his appeal is denied. 




REMAND

The Veteran contends that he has submitted new and material 
evidence to reopen claims of service connection for degenerative 
arthritis of the lower spine, a musculoskeletal disability, a 
bilateral knee disability, emphysema, a psychiatric disability 
claimed as a personality disorder or a bipolar disorder, PTSD, 
and a left shoulder disability.  

A review of the record indicates that the Veteran has applied for 
disability benefits from the Social Security Administration 
(SSA).  There is evidence that these benefits were previously 
denied in 2003 or 2004, but that the Veteran reapplied and was 
awaiting a determination in 2009.  The claims folder does not 
contain any documentation to show that VA has contacted SSA in 
order to obtain a copy of the decisions in the Veteran's claims 
or the medical records relied on to reach these decisions.

The Board notes that the duty to assist an appellant in a request 
to reopen a claim based on new and material evidence is limited.  
However, this limited duty includes obtaining records in the 
custody of a Federal department of agency, including the SSA.  
38 C.F.R. § 3.159(c)(2) (2009).  The records relied on for an 
award of disability benefits may be relevant in a claim for 
service connection.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the Veteran's claim for Social 
Security disability benefits as well as the 
medical records relied upon concerning that 
claim.  Any negative search result should 
be noted in the record and communicated to 
the Veteran.  If it is determined that the 
records cannot be procured and that 
additional search efforts would be futile, 
then a formal finding of unavailability 
must be added to the record.  

2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action until otherwise 
notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


